Citation Nr: 1444089	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the termination of death pension benefits to the children of the Veteran was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  The appellant claims as the custodian of the Veteran's children.

This case comes before the Board of Veterans' Appeals (Board) from decisions of the rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in Milwaukee Wisconsin.  Jurisdiction over this case was subsequently transferred to the VARO PMC in St. Paul, Minnesota, and that office forwarded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Milwaukee PMC granted the entitlement to pension to the appellant as the custodian of the children of the Veteran.  The PMC did not grant the death pension to the appellant because she is not the surviving spouse of the Veteran, and the appellant does not challenge that determination on this appeal.

The PMC subsequently determined that the income of the Veteran's children and the appellant exceeded the maximum allowable pension limit.  38 U.S.C.A. § 1542 provides that VA will pay a "death pension" to the children of a Veteran who met the service requirements of 38 U.S.C.A. § 1521(j).  The statute and applicable regulations provide that the amount paid is to be reduced by the countable annual income of the children and custodian legally responsible for their support.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.24(c), 3.273.  For purposes of determining the countable income, unreimbursed medical expenses will be excluded if they were in excess of 5 percent of the applicable maximum annual pension rate for the children as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272(g)(3) (2013).

During the Board hearing, the appellant indicated that she did not remember being asked to submit information regarding medical expenses for her children, and that there may have been such medical bills.  Hearing Transcript, at 4.  Given that the appellant is unrepresented, the Board finds that, as a matter of due process, a remand is warranted for her to be given another opportunity to submit information regarding unreimbursed medical expenses.  Significantly, the appellant requested during the Board hearing that she desired representation and requested a list of service organizations.  Hearing Transcript, at 7.  Although the appellant was provided this information in the April 2009 letter, the AOJ should do so again while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter with list of service organizations and explaining the rules regarding unreimbursed medical expenses for purposes of determining countable income.

2.  After the above development has been completed, and allowing a reasonable period to respond, readjudicate the issue of whether the termination of death pension benefits to the children of the Veteran was proper.  If any benefit sought on appeal remains denied, furnish the appellant and her representative, if any, a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



